              Case 2:20-cv-00294-JLR Document 22 Filed 06/16/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          ANDREW U. D. STRAW,                           CASE NO. C20-0294JLR

11                               Plaintiff,               ORDER DENYING MOTION
                   v.                                     FOR RECONSIDERATION
12
            AVVO, INC.,
13
                                 Defendant.
14

15          Before the court is Plaintiff Andrew U. D. Straw’s motion for reconsideration

16   (Mot. (Dkt. # 21)) of the court’s order denying his second motion for PACER access and

17   refunds (6/12/20 Order (Dkt. # 20)). For the reasons stated below, the motion for

18   reconsideration is DENIED.

19          Pursuant to Local Civil Rule 7(h)(1), motions for reconsideration are disfavored,

20   and the court ordinarily will deny such motions unless the moving party shows (a)

21   manifest error in the prior ruling, or (b) new facts or legal authority which could not have

22   been brought to the court’s attention earlier with reasonable diligence. Local Rules W.D.


     ORDER - 1
              Case 2:20-cv-00294-JLR Document 22 Filed 06/16/20 Page 2 of 2



 1   Wash. LCR 7(h)(1). Mr. Straw fails to identify manifest error in the court’s prior ruling,

 2   and he presents no new facts or legal authority that could not have been brought to the

 3   court’s attention earlier with reasonable diligence. (See generally Mot.) Instead, Mr.

 4   Straw re-raises arguments regarding PACER access and refunds that the court has already

 5   analyzed and denied in two prior orders. (See 6/12/20 Order at 2; 3/11/20 Order (Dkt.

 6   # 10) at 2-3; Mot. at 1-6.)

 7          Because Mr. Straw has not made a showing of manifest error in the court’s prior

 8   ruling or brought to the court’s attention any new facts or legal authority that could not

 9   have been brought to the court’s attention earlier with reasonable diligence, the court

10   DENIES Mr. Straw’s motion for reconsideration (Dkt. # 21).

11          Dated this 15th day of June, 2020.

12

13                                                     A
                                                       JAMES L. ROBART
14
                                                       United States District Judge
15

16

17

18

19

20

21

22


     ORDER - 2
